Citation Nr: 1535452	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for intervertebral disc disease of the cervical spine.

2.  Entitlement to service connection for right arm neuropathy and myopathy (claimed as loss of use).

3.  Entitlement to service connection for lumbosacral degenerative disc disease and degenerative joint disease status post-surgery with residual scars.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979, from July 1981 to May 1987, and from November 1987 to May 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.  

The April 2012 VA Form 9 submitted by the Veteran in part attempted to exclude the issue of service connection for lumbosacral degenerative disc disease from the appeal; however, the Veteran's comments on the form were about his back.  Given the ambiguity, the Board considers the Form 9 as a valid substantive appeal for all of the issues listed on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for lumbosacral degenerative disc disease and degenerative disease status post-surgery with residual scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current intervertebral disc disease of the cervical spine is shown to be etiologically related to his active military service.

2.  The Veteran's current right arm muscle atrophy and weakness are shown to be secondary to his intervertebral disc disease of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for intervertebral disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for right arm muscle atrophy and weakness have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, further discussion of the duties to assist and notify is not necessary at this time.

The Veteran seeks service connection for intervertebral disc disease of the cervical spine and right arm neuropathy and myopathy.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence shows that the Veteran has a current cervical spine and right arm disability.  In June 2010, the VA examiner diagnosed intervertebral disc syndrome of the cervical spine with peripheral nerve involvement with right arm atrophy and weakness.

The Veteran's service treatment records (STRs) indicate in-service right arm and neck injuries.  In January 1979, the Veteran was seen for right arm pain after falling off a ladder.  His right triceps and hand were swollen.  In August 1988, the Veteran was examined after reporting a stiff neck.  The examiner observed a deep aching pain on the right side of the neck from mid-clavicle to mid-neck.  Additional slowness and mild pain were observed when the Veteran's arm was raised and moved laterally.  In February 1989, the Veteran was seen for an injury to his right trapezius that he sustained while doing pull-ups.  The examiner reported a history of right shoulder separation.  

In May 2009, the Veteran underwent surgery on his cervical spine.  Operative findings showed severe osteophytosis extending from the C3 to the C7.  The osteophytes were drilled off at each level and the posterior rim of the vertebral bodies.  Decompressions over the nerve roots bilaterally at each level were performed until the nerve hook was advanced without resistance.  In June 2009, the physician that performed the Veteran's operation commented that the Veteran's work as a deep sea diver likely contributed to the degeneration of his cervical spine over the years.

In June 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed cervical spine and right arm disabilities.  The VA examiner diagnosed intervertebral disc syndrome of the cervical spine with peripheral nerve involvement and right arm muscle atrophy and weakness.  The VA examiner opined that it was as likely as not that the Veteran's intervertebral disc syndrome of the cervical spine was related to service.  He cited the Veteran's STRs to support his opinion.  The VA examiner elaborated that the Veteran's right arm disability was secondary to his cervical spine disability.  He cited the May 2009 surgical report to support his conclusion.

In August 2010, the Veteran was afforded another VA examination to determine the nature and etiology of his claimed cervical spine and right arm disability.  The VA examiner diagnosed multiple level degenerative disc disease post-operative spinal surgery with residuals and atrophy of the right shoulder.  The VA examiner opined that the Veteran's cervical spine and right arm conditions were related to an altercation the Veteran had in June 2003.  The Veteran was struck multiple times over the head, neck, and shoulders with a pipe.  The VA examiner stated that the Veteran's neck and shoulder disabilities were not related to diving.  He added that a review of the information regarding dysbaric osteonecrosis involved avascular necrosis of the humeral and femoral heads, rather than spinal degeneration.  

The Board acknowledges that the Veteran was assaulted in June 2003.  However, VA X-rays from July 2003 show degenerative disc disease and arthritis in the cervical spine.  The right shoulder exhibited an "old flattened deformity of the glenoid fossa."  There was no evidence of fracture or dislocation.  

The Board finds the May 2009 and June 2010 opinions to be highly probative regarding the etiology of the cervical spine and right arm disabilities.  Although the August 2010 opinion provided a negative opinion, the VA examiner failed to address July 2003 VA X-rays that showed the presence of degenerative disc disease and arthritis in the cervical spine and an old flattened deformity of the right shoulder, which appear to preexist the Veteran's June 2003 assault.  The Veteran also testified at his Board hearing that he was only struck in the head and pushed down.  

Additionally, the Board finds the Veteran's lay statements to be competent and credible in showing the onset of his intervertebral disc disease of the cervical spine and for right arm neuropathy and myopathy.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006).

Thus, after careful reviewing and weighing of the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not has a cervical spine disability that had its clinical onset during his periods of active service.  Moreover, the evidence reflects that the right arm muscle atrophy and weakness are secondary to the cervical spine disability.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


ORDER

Service connection for intervertebral disc disease of the cervical spine is granted.

Service connection for right arm muscle atrophy and weakness is granted.


REMAND

The Veteran was afforded a VA examination in August 2010 to determine the nature and etiology of his claimed low back disorder.  The VA examiner provided a negative nexus opinion.  Following the examination, in January 2011, the RO received March 1992 surgical records pertaining to the Veteran's lumbar spine.  The surgical report stated that a hemilaminectomy was performed at L4-L5 and a diskectomy was performed at L5-S1 to relieve pain and inflammation in the lumbar spine.  This surgery was shortly after the Veteran's military discharge in 1990.  These records were not available at the time of the Veteran's most recent VA examination.  Additionally, the Veteran testified at his Board hearing that he experienced back pain during service, but did not seek medical treatment.  At his Board hearing, the Veteran also denied trauma to his back during a June 2003 assault - the cause of the Veteran's current back disorder according to the August 2010 VA examiner.  Therefore, the Board finds that a remand is necessary for an addendum VA medical opinion to consider the Veteran's March 1992 surgical records and hearing testimony.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the examiner who conducted the August 2010 examination, or if unavailable, another suitably qualified VA medical professional, for an addendum opinion as to the etiology of the Veteran's lumbosacral degenerative disc disease.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

Is it at least as likely as not (a 50 % or better probability) that the Veteran's lumbosacral degenerative disc disease is related to his active military service?

The examiner must consider the Veteran's lay statements regarding lumbar pain in-service, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology.  The examiner is also asked to address the March 1992 surgical records pertaining to the Veteran's lumbar spine.

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


